14 U.S. 6 (1816)
1 Wheat. 6
Negro JOHN DAVIS et al.
v.
WOOD.
Supreme Court of United States.
March 12, 1816.
*7 Lee, for the plaintiffs in error.
Key, contra.
*8 MARSHALL, Ch. J., delivered the opinion of the court, and stated, that, as to the first exception, the court had revised its opinion in the case of Mima Queen and child v. Hepburn, and confirmed it. As to the second exception, the record was not between the same parties. The rule is, that verdicts are evidence between parties and privies. The court does *9 not feel inclined to enlarge the exceptions to this general rule, and, therefore, the judgment of the court below is affirmed.